Title: To George Washington from Captain John Paul Schott, 24 March 1777
From: Schott, John Paul
To: Washington, George



Philadelphia March 24th 1777

This is to inform your Excelency that I applyed here for Money Armes and plankits but can’t get it without your Excelency is pleas’d to send me a Warrand I have twenty five men I am oblig’d to pay £1.1 pr week for Each men which I think is too much, if I can get plankits I shall put them in the Barraks at Lancaster I have promiss of about twenty men at fort Lauton where I shall go as soon as I recive your Excelences warrand to traw Money &c. I am very glad to hear of your Excelences recovery and have the Honor of wishing you Helth. I am your Excelences most obitiant and Most Humble Servnt

John Paul Schott Captn


N.B. Your Excelency will be Pleas’d to Derect the above to the Presetent here as I shall Wait for an Answer.

